We have before us petition for rehearing in the above stated cause. It appears from the petition that our opinion filed here on January 31, 1940, is confusing to the relator because of our reference therein to "officers" and not sufficiently differentiating between the terms "officers" and "probation deputies." This occurred because we considered it immaterial what name may be applied to the incumbent of a position; if the powers and duties reposed in the incumbent are such that he exercises the functions of sovereignty, then such incumbent is an officer, regardless of the name by which he may be designated or called.
Section 10 of Chapter 19002, Laws of Florida, 1939, is as follows:
"Section 10. The office, term, commission, appointment, employment, duties and compensation of any probation officer, and those of any assistant probation officer, now serving in any county in any juvenile court affected by the provisions of this Act, whether under the provisions of any general law, or special law, or local law or Act, shall at once cease, terminate and be ended and the offices of probation officer and assistant probation officers in all such counties shall be and they are hereby abolished. Provided, however, on order of the judge of the juvenile court in any such county, any persons filling any such offices in such county, may be thereafter employed and continued as chief probation deputy, or assistant probation deputy, to serve at the pleasure of the court and for only so long as approved by such judge and subject to all the provisions of this Act."
The chapter, supra, was enacted for the purpose as stated in the title to the Act, which is as follows:
"An Act To Provide for the Naming, Qualifications, Duties, Salaries and Employment of a Chief Probation *Page 675 
Deputy, and Assistant Probation Deputies, in Lieu of Probation Officers and Assistant Probation Officers in Any of Those Counties of this State Which Now Have, or Which May Hereafter Have, a Population of Over One Hundred and Eighty Thousand People: To Provide that the Judge of the Juvenile Court in Such Counties Shall Select and Approve All Employees Especially Engaged for Duty and Service in Such Courts: To provide for the Assistance of Such Courts by Other Officers of the Law; and To Repeal All Laws or Parts of Laws in Conflict."
And, inasmuch as we hold in our opinion, supra, that the provisions of the Act were ineffective to authorize the appointment of a Chief Probation Deputy and Assistant Probation Deputies, it must follow that there is no Juvenile Court affected by the provisions of that Act and, therefore, the provisions of that Act do not affect "the office, term, commission, appointment, duties and compensation of any probation officer and those of any assistant probation officer."
The provisions of the Act being such that it conflicts with the Constitution, as pointed out in our opinion,supra, the whole Act must fall.
Petition for rehearing denied.
TERRELL, C. J., WHITFIELD, BUFORD, CHAPMAN and THOMAS, J. J., concur.
Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 676